         Case 1:19-cv-01907-PEC Document 14 Filed 07/10/20 Page 1 of 2




       In the United States Court of Federal Claims
                                       No. 19-1907L

                                  (E-Filed: July 10, 2020)

                            )
TCHOU TCHOUMA TCHOUPITOULAS )
NATION,                     )
                            )
              Plaintiff,    )
                            )
v.                          )
                            )
THE UNITED STATES,          )
                            )
              Defendant.    )
                            )

                                   DISMISSAL ORDER

      On March 10, 2020, the court issued a show cause order in this matter. See ECF
No. 10. Therein, the court stated, as follows.

       To date, plaintiff has not filed a renewed motion to substitute counsel, and
       remains unrepresented in violation of Rule 83.1 of the Rules of the United
       States Court of Federal Claims (RCFC). On or before March 24, 2020,
       plaintiff is directed to FILE a response to this show cause order indicating
       why this case should not be dismissed for failure to retain counsel. If plaintiff
       fails to meet this deadline, this case will be dismissed for failure to prosecute
       under RCFC 41, with prejudice.

Id. at 1. On March 17, 2020, by leave of the court plaintiff filed a motion for
enlargement of time until May 26, 2020, to file a response to the court’s show cause order
and the court granted plaintiff’s motion. ECF No. 11 (motion); ECF No. 12 (order). To
date, the court has not received plaintiff’s response to the court’s show cause order.

        The court’s March 10, 2020 and March 17, 2020 orders warned plaintiff that
noncompliance of this court’s orders would result in dismissal of plaintiff’s complaint for
failure to prosecute, pursuant to Rule 41 of the Rules of the United States Court of
Federal Claims (RCFC). See ECF No. 10 at 1; ECF No. 12 at 2. Dismissal under this
rule “operates as an adjudication on the merits.” RCFC 41(b).
         Case 1:19-cv-01907-PEC Document 14 Filed 07/10/20 Page 2 of 2




       Accordingly, the clerk’s office is directed to DISMISS this suit for failure to
prosecute, pursuant to RCFC 41(b), with prejudice. In the event that plaintiff is able to
obtain counsel in this matter, the court may entertain a motion for reconsideration of this
dismissal.

       IT IS SO ORDERED.

                                          s/Patricia E. Campbell-Smith
                                          PATRICIA E. CAMPBELL-SMITH
                                          Judge




                                             2
